Order entered February 22, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00150-CV

                                   SHEINA POPE, Appellant

                                                 V.

  PRUDENTIAL INVESTMENT MANAGEMENT, INC. D/B/A PRUDENTIAL REAL
    ESTATE INVESTORS, MGHERRING GROUP, INC., DILLARD'S, INC. D/B/A
 DILLARD'S DEPARTMENT STORES, INC., TRADEMARK PROPERTY COMPANY,
      XENCOM, INC. D/B/A XENCOM FACILITY MANAGEMENT, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-06123-C

                                            ORDER
       Before the Court is appellant’s February 21, 2017 motion to extend time to file a

docketing statement. We GRANT appellants motion and ORDER the docketing statement

received February 21, 2017 filed as of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE